—Judgment, Supreme Court, Bronx County (Nicholas Iacovetta, J.), rendered October 10, 1996, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
Expert testimony concerning the use by drug dealers of hiding places and other means of separating themselves from drugs and buy money was properly admitted. This brief, limited testimony involved matters outside the knowledge of typical jurors, was warranted by the facts, and tended to explain why no physical evidence was recovered from defendant’s person (see, People v Kelsey, 194 AD2d 248).
The challenged portions of the prosecutor’s summation were fair comment on the evidence and proper response to defense counsel’s summation (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976; People v D'Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884).
Defendant’s remaining contentions are unpreserved and we *19decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Nardelli, J. P., Tom, Lerner, Rubin and Friedman, JJ.